We are not impressed with the complaint that the evidence fails to show the property stolen to have been less than fifty dollars in value. The court charged on both felony and misdemeanor theft and plainly instructed the jury that they could not convict appellant of felony theft unless they found from the evidence beyond a reasonable doubt that the aggregate value of the property stolen was more than fifty dollars. The evidence was such that it was for the jury to determine the value of the property and their finding that appellant was guilty of felony theft finds ample support in the testimony.
There is no merit in appellant's contention that the evidence does not support a finding that all the property described in the indictment was stolen.
The motion for rehearing is overruled. *Page 574